                      Case in5:20-cv-04084-EFM-TJJ
AO 440 (Rev. 06/ 12) Summons  a Civil Action (Page 2)                 Document 10 Filed 01/27/21 Page 1 of 1
Civil Action No. 5:20-cv-04084-EFM-TJJ

                                                    PROOF OF SERVICE
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

        This summons for          (name of individual and title, if any)   Derek Schmidt, Kansas Attorney General
was received by me on (date)                     12/18/2020


        0 I personally served the summons on the individual at (place)
                                                                                    on (date)                            ; or

        0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                     , a person of suitable age and discretion who resides there,
        on (date)                                 , and mailed a copy to the individual's last known address; or

        if I served the summons on (name of individual)                Derek Schmidt, Kansas Attorney General                     , who is
         designated by law to accept service of process on behalf of (name of organization) State of Kansas, Legislative
        Administrative Services, and Tom Day                                        on (date)           12/18/2020       ; or

        0 I returned the summons unexecuted because                                                                                    ; or

        0 Other      (specify):




        My fees are$                              for travel and $                       for services, for a total of$          0.00


        I declare under penalty of perjury that this information is true.



Date:       01/27/2021
                                                                                                Server 's signature


                                                                                                Chris Haulmark
                                                                                            Printed name and title

                                                                                       600 S. Harrison St., Apt #11
                                                                                            Olathe, KS 66061


                                                                                                Server 's address


Additional information regarding attempted service, etc:
